Citation Nr: 18100196
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 13-16 925
DATE:	March 29, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Service connection for an acquired psychiatric disorder, previously claimed as a mental health condition to include depression with memory loss and chronic sleep impairment, is denied.
Entitlement to an initial rating in excess of 70 percent for service-connected traumatic brain injury (TBI) is denied.
Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic headaches is denied.
FINDINGS OF FACT
1. The probative evidence of record does not relate the Veterans current psychiatric disorder to service or demonstrate that it is caused by or aggravated by his service-connected TBI.
2. Throughout the appeal period, the Veterans TBI has been manifested by facets of cognitive impairment, including decreased memory, concentration, attention, and executive functions of the brain, of no more than moderate severity; TBI residuals causing total or severe impairment in one or more facets are not shown. 
3. At no time during the appeal period does the evidence support a finding that the Veteran has headaches with very frequent completely prostrating attacks capable of producing severe economic inadaptability.
CONCLUSIONS OF LAW
1. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C. §§ 1110, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).
2. The criteria for a disability rating in excess of 70 percent for TBI are not met or nearly approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2017). 
3. The criteria for an initial disability rating in excess of 30 percent for posttraumatic headaches are not met or nearly approximated.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from November 1995 to November 1998.
In May 2015 and May 2017, the Board of Veterans Appeals (Board) remanded the claims for further development; they are now returned to the Board for further adjudication.
 
1. Service connection for an acquired psychiatric disorder
The Veteran contends that he has a psychiatric disorder separate from, but related to, his in-service TBI.
Service connection may be established for a disability resulting from diseases or injuries which were present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).
In this case, the Veteran underwent a VA examination in August 2011.  Depression, not otherwise specified, was diagnosed and symptoms of depressed mood, chronic sleep impairment, mild memory loss, and concentration problems were noted.  The Veteran described current marital conflict and that he lacked leisure activities because of a demanding work schedule.  He reported working 12 hour rotating shifts which made maintaining a regular sleep pattern impossible and interfered with his family functioning.  He also indicated sustaining a head injury in 1996 and that he had residual headaches since that time without other residual problems.  He indicated he did not seek psychiatric care during active duty and initially sought treatment in approximately 2007 for irritability.  He was prescribed an antidepressant at that time.  He related that about 18 months prior to the examination, he had been prescribed a sleep aid.  The examiner opined that the Veterans depression was less likely than not caused by or aggravated by his TBI.  The examiner explained that the Veteran continued to function adequately socially and occupationally in the military for two years following his head trauma accident and did not seek mental health services until about 10 years after separation from the military and 12 years after the head trauma event.  The examiner concluded that the Veterans current mental health symptoms are better explained as a reaction to a number of opposing stressors in his life including marital conflict, problems affecting his children, and chronic sleep problems related to his work schedule.
In April 2013, the Veteran underwent another examination regarding his TBI.  It was noted that the Veteran did have a problem with a mood disorder; however, the examiner could not attribute it to the TBI.  It was noted that mental health issues with anger and depressed mood were likely related to current stressful life situations.
Following remand by the Board, the Veteran underwent another VA examination in September 2017.  Adjustment disorder with anxiety was diagnosed.  It was noted that the Veteran did not have any mental health diagnosis or treatment during active service or for nearly a decade after separation from service.  Following examination of the Veteran and review of the claims file, the examiner again concluded that the Veterans current mental health symptoms were better explained as a reaction to multiple ongoing situational stressors in his life, including his wifes recent open heart surgery, concern about recently being referred to an oncologist, financial debt with the Internal Revenue Service, concern for his children who also had mental health concerns and work stress including working over 60 hours per week.  No link or nexus was demonstrated between the Veterans head injury in 1996 and his currently diagnosed psychiatric disorder.
Based on the forgoing, the Board finds that the weight of the evidence is against the Veterans claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to his service-connected TBI.  The lay and medical evidence of record indicate onset of mental health symptomatology nearly a decade after separation from service and the opinions rendered that such symptomatology is not related to service or to the service-connected TBI were made by examiners who interviewed the Veteran, reviewed the record and provided adequate rationale for their conclusions.  The Board assigns great probative weight to those opinions and finds that a nexus between the Veterans current physiatric disability and service or his service-connected TBI is not demonstrated by the record. 
In weighing the evidence of record, the Board has considered the Veterans lay testimony that his disability is related to service or his service-connected TBI.    While it is true that the Veteran, as a lay person, is competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment; he is not competent to make medical conclusions, especially as to such complex issues as the etiology of a disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Board finds the opinions of medical professionals to be the most probative evidence of record concerning the nature and etiology of his depression.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical experts personal examination of the patient, the experts knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).
As the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied. 38 U.S.C. § 5107 (b).
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
2. Entitlement to an initial rating in excess of 70 percent for TBI
Following the grant of service connection for TBI, the Veteran sought a compensable initial rating.  In a January 2018 rating decision, the Regional Office (RO) increased the initial rating from noncompensable to 70 percent.  As this increase does not constitute a full grant of benefits, the claim is still on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Veterans TBI is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.
Under this DC, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 
Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is rated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Id. 
Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table. Id.  
Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Id.  
Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.  
The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 4th level, the highest level of impairment, and labeled total.  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation will be assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total,
assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. Id.  
Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  
Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.   
Note (3): Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for ones own medications, and using a telephone.  These activities are distinguished from Activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.
Note (4): The terms mild, moderate and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under DC 8045. Id.  
Here, in January 2018, the RO assigned the Veteran an initial 70 percent rating for TBI finding that a level of severity of 3 to be appropriate for the memory, attention, concentration, executive functions facet.  Specifically, upon examination in August 2011, objective evidence on testing revealed moderate impairment in these areas causing moderate functional impairment overall.  The August 2011 examination report revealed the Veteran suffered from residual headaches for which he is service-connected and receiving a separate compensable rating.  The Veteran indicated difficulty getting to sleep and having restless sleep which he attributed to his odd work schedule with rotating shifts as an industrial mechanic.  Mobility was noted to be normal.  The Veteran reported moderate decreased attention and moderate difficulty concentrating.  He noted needing a visual aid and checklist at work to help him stay on task.  No difficulty with speech was noted.  Pain was denied as were sensory changes.  The Veteran indicated tinnitus for which he is separately service-connected and that he had been treated for depression for 4 years, although this has not been found to be related to the TBI or otherwise to service.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was oriented to person, time, place and situation and his visual spatial orientation was normal.  Irritability was noted to be a neurobehavioral effect that did not interfere with workplace interaction or social interaction.  The Veteran was able to communicate through spoken and written language, and to comprehend spoken and written language.
VA examination in April 2013 revealed similar results, although memory impairment was noted to be mild.  It was noted also that the Veteran had a mood disorder that could not be attributed to his TBI.
Upon examination in September 2017, the examiner considered the 10 facets as listed under DC 8045.  Mild memory loss was noted.  The Veterans judgment was noted to be normal and social interaction was routinely appropriate.  The Veteran was noted to always be oriented to person, time, place and situation and had normal motor activity.  Visual spatial orientation was normal.  Subjective symptoms that did not interfere with work or instrumental activities of daily living were described as mild or occasional headaches and mild anxiety.  No neurobehavioral effects were noted and the Veteran was able to communicate through spoken and written language.  Consciousness was also normal.  It was noted the Veteran walked without assistance.  He had a normal gait.  There was no evidence of gross skull trauma and no scars.  The Veteran was pleasant, cooperative and answered all questions without difficulty.
Overall, the Board finds the Veterans disability is commensurate with a 70 percent rating.  In order for the Veteran to warrant a 100 percent rating, evidence would have to indicate objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment (facet 1), severely impaired judgment (i.e., inability to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities) (facet 2), consistent disorientation in two or more of the four aspects (person, time, place, situation) of orientation (facet 4), motor activity severely decreased due to apraxia (facet 5), severely impaired visual special orientation (i.e. unable to touch or name own body parts when asked or to find way from one room to another in a familiar environment) (facet 6), complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both (facet 9).  Notably, facet 3 (social interaction), facet 7 (subjective symptoms), facet 8 (neurobehavioral effects) and facet 10 (consciousness) cannot be rated as total under DC 8045.
Here, the Board finds that the criteria for a 100 percent evaluation for TBI are not met as the evidence of record, both medical evidence and lay evidence, does not show the Veteran suffers severe impairment in any of the facets under DC 8045.  Indeed, he maintains employment, working more than a 40 hour week, and has not been shown to be severely impaired in his ability to function, communicate or to perform the activities of daily living.
As the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim for an initial rating in excess of 70 percent for TBI must be denied. 38 U.S.C. § 5107 (b).
3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic headaches
Following the grant of service connection for posttraumatic headaches, the Veteran sought a compensable initial rating.  In a January 2018 rating decision, the RO increased the initial rating from noncompensable to 30 percent.  As this increase does not constitute a full grant of benefits, the claim is still on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Veterans posttraumatic headaches are evaluated as 30 percent disabling under DC 8100.  
Under DC 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling. See 38 C.F.R. § 4.124a, DC 8100; see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define severe economic inadaptability, but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for a 50 percent rating; productive of economic inadaptability can be read as either producing or capable of producing.)  
Although DC 8100 does not provide a definition for prostrating, prostration is defined as extreme exhaustion or powerlessness.  Dorlands Illustrated Medical Dictionary 1531 (32nd ed. 2012).  50 percent is the highest schedular rating available for migraine headaches.
Turning to the evidence, the Board notes that posttraumatic headaches were noted to be at least as likely as not a residual of the Veterans in-service TBI.  At an August 2011 examination, the Veteran reported having 1 to 3 headaches per month that lasted for 12 to 24 hours.  He stated he could go to work if he had to, but he preferred to go to a dark and quiet room.  He stated he had not missed any work on account of his headaches.  
In April 2013, the Veteran underwent additional VA examinations for his TBI and his headaches.  The Veteran reported his headaches were moderate to severe and that he had 1 to 2 per month lasting around a day.  He stated he had been told they were a migraine type and were sharp when they occurred, right sided with no visual disturbance.  He stated he missed work some but not very often and that it was helpful for him to remain active to take his mind off the headache.  He stated he would take medication if he were home and go to sleep and once in a while his headaches were associated with nausea.  
Following remand by the Board, the Veteran underwent another VA examination in September 2017.  It was noted that over the past 12 months he had not been prescribed any medications.  He stated sometimes he would go 3 months without a migraine and then experience 3 migraines in a month. He described the headaches as moderately severe with head pain located behind both eyes and across the forehead, pounding, sometimes radiating to the back of the head with photophobia and phonophobia.  He related intermittent blurred vision sometimes mid-migraine.  He stated he would take over-the-counter (OTC) medication and usually need to lie down in a dark room until the headache resolved.  The headaches would last 30 minutes to 4 hours with OTC medication.  The examiner noted that the Veteran averaged 12 migraines a year, so the average frequency was one per month and that the condition did not impact his ability to work.
The Board finds that the criteria required for a rating in excess of 30 percent for headaches are not met.  Simply put, at no time during the appeal period has the Veteran been in a very frequent and prolonged state of extreme exhaustion or powerlessness as contemplated by the 50 percent disability rating or in a state analogous to such.  See 38 C.F.R. § 4.124a, DC 8100; see also Dorlands Illustrated Medical Dictionary 1531 (32nd ed. 2012) (defining prostrating).  In addition, evidence suggests that throughout the appeal period, the Veteran has maintained full-time employment and been able to work 60 to 75 hours per week without missing a significant amount of work due to his headaches.  As such, the evidence does not support a finding that the Veterans headaches have produced or were capable of producing severe economic inadaptability at any time.
As the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim for an initial rating in excess of 30 percent for posttraumatic headaches must be denied. 38 U.S.C. § 5107 (b).
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

